Order filed, March 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01082-CR
                                 ____________

                        TAMMI BLEIMEYER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1458861


                                      ORDER

      The reporter’s record in this case was due February 8, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Gail Rolen, the court reporter, to file her portion of the record in
this appeal within 15 days of the date of this order.

                                   PER CURIAM